Citation Nr: 0512438	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1959 to November 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for a left knee disability.

The veteran testified in March 2005 via a video-conference 
hearing before a traveling Veterans Law Judge (VLJ) from the 
Board.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records indicate that the veteran 
sustained an injury to his left knee while playing football 
November 1959.  He was initially placed in a "posterior 
plaster cast" and assigned bed rest.  After the cast was 
removed, the veteran continued to experience pain in the knee 
and was given whirlpool treatment through December 1959.  In 
early March 1960, the veteran was seen again for fluid on the 
left knee.  There was minimal effusion, but the left knee was 
"generally" stable and within normal limits.  However, the 
quadriceps tonus and development was inadequate and the 
veteran was assigned conditioning exercises.  The veteran was 
separated from active service in November 1962.  The lower 
extremities were reported to be normal.  

In November 1978, private hospitalization records reveal that 
the veteran underwent arthroscopy, arthrotomy, lateral 
menisectomy, and repair of the fascia lata of the left knee.  
The history reported in these records noted that the 
veteran's primary complaint was left knee pain.  He was 
reported to have initially injured this joint during his 
military service while playing a football game.  The veteran 
claimed that since that injury he had recurrent problems with 
his left knee that became progressively worse, primarily pain 
on the lateral side of the joint and swelling in the knee.  
He claimed that these episodes had caused him problems with 
his work and his daily living.  He denied any instability in 
the knee, but asserted that on occasion the left knee would 
lock at 30 degrees of flexion.  Twice in the past the 
healthcare provider, Dr. I.V. Levine, had performed 
arthrogram on the left knee that showed no abnormalities.  
However, the current examiner felt that the veteran suffered 
with a lateral torn meniscus.

A VA orthopedic examination report noted a history of the 
veteran's in-service left knee injury.  The veteran 
reportedly revealed that:

[In service,] he was generally able to do 
most of the activities that were required 
of him but he did have some problem in 
certain ways with the left knee, with 
something like if he had to lean on his 
left side he would feel as if the left 
knee is not as strong.  [Post-service] 
the veteran was able to be very active, 
he played volleyball, he played racket 
ball, and he skied every winter and he 
was able to run and there was no 
limitations anywhere.  However the 
veteran states that while doing those 
physical activities he always noticed 
that with certain movements, lateral 
movements on the left side, he would feel 
as though the left knee is not as strong.  
However he never had any swelling or any 
significant swelling or pain or obvious 
instability.  (Sic)

The examiner noted that this history changed in 1978 when the 
veteran reportedly heard his left knee pop while playing 
racquetball.  His left knee collapsed and was followed by 
periods of locking.  The veteran than reportedly sought 
treatment from his private healthcare provider that resulted 
in knee surgery and repair.  Since this surgery, the veteran 
reportedly gave up active sports and only exercised through 
walking and riding a stationary bicycle.  He was reported to 
walk nine miles twice a week and three and a half miles twice 
a week.  In his diagnosis, the examiner commented that the 
veteran "seems to have some degenerative joint disease 
changes" in his left knee.  Based on the veteran's reported 
long time post-service history of activity in sports and 
history of not seeking treatment for his left knee problems, 
the examiner concluded that "it is difficult to relate his 
condition of the left knee which is basically the result of 
injury in 1978 and [the surgical procedure that followed, 
then] to what happened during the time of service."

VA X-ray of the knees on the date of examination noted 
multiple evidences of severe degenerative changes in the left 
knee, with only mild degenerative change in the right knee.  
The radiologist's impression was advanced degenerative 
changes of the left knee following prior surgery, lateral 
menisectomy.

At his Board hearing in March 2005, the veteran emphatically 
claimed that the VA examiner of December 2003 had 
misrepresented his post-service medical history concerning 
the left knee.  He asserted that instead of reporting an 
active history in sports, he was referring to his activity as 
a coach for his children's sports teams.  He reported that 
after his knee injury in military service, he avoided 
strenuous activity due to his left knee problems.  During his 
military service, he drove tanks that required little stress 
on his knees.  He denied ever being involved in running, 
jogging, volleyball, or downhill skiing.  His only post-
service activities consisted of walking and cross-country 
skiing; and he was forced to give up the latter activity due 
to increasing left knee pain.  The veteran testified that he 
only walked 3/4 of a mile a day, and that he begins to suffered 
significant left knee pain after 1/2 mile of walking.  He 
reported that he was first treated for his left knee problems 
in the late 1960s by his current private healthcare provider 
and was seen on repeated occasions for the same complaints 
thereafter.  The veteran did acknowledge that he injured his 
left knee in late 1970s while playing racquetball, but 
claimed that was the first time he had ever played this sport 
and only agreed to this game after the urging of a friend.

The Board finds that the above noted histories and medical 
evidence is too conflicted to allow an equitable decision on 
the evidence at the current time.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Cohen v. Brown, 10 Vet. App. 128, 
150-53 (1997) (It is the Board's responsibility to assess the 
credibility and weight to be given to evidence.)  The veteran 
has asserted that the VA examiner's nexus opinion of December 
2003 is flawed based on an inaccurate history.  He appears to 
be supported in this claim by the contemporaneous private 
treatment records dated in 1978 that noted prior treatment of 
the left knee over possibly a lengthy period.  However, the 
only history of injury noted in 1978 was the football injury 
during military service.  There is no mention of the injury 
while playing racquetball in the late 1970s, an injury the 
veteran acknowledged under oath in his testimony before the 
Board.  

Based on the VA examiner's failure to note treatment of the 
left knee prior to 1978 and citing to a history of 
symptomatology that does not agree with the more 
contemporaneous treatment record, the Board finds that this 
opinion lacks sufficient probative weight to make an 
equitable determination.  Therefore, this case must be 
remanded for another VA compensation examination to evaluate 
the veteran and provide a competent medical opinion regarding 
the etiology of his left knee disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.)

In this regard, the Board notes that the veteran's left knee 
treatment records from the late 1960s to the late 1970s are 
not contained in the claims file.  The private treatment 
records currently of record were provided by the veteran 
directly to VA in April 2003.  It does not appear that the 
veteran sufficiently completed the appropriate release form 
so that VA could request all of the pertinent records from 
the healthcare provider.  He stated in May 2003 that he was 
currently being treated at Kaiser South San Francisco.  On 
remand, VA should request the veteran to fully complete the 
appropriate release form so that all of his private treatment 
records can be obtained and associated with the claims file.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2004); see also Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992) (VA must obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence already of record.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the veteran and request that 
he provide appropriate signed release 
forms so that his identified private 
healthcare providers, Kaiser Permanente 
(including, but not limited to, Kaiser 
South San Francisco) and Dr. I.V. Levine, 
can release all treatment records of his 
left knee disability dated from 1962 to 
the present time.  The veteran should be 
specifically informed that his failure to 
provide either these release forms or the 
requested medical evidence could have an 
adverse effect on his current claim.  If 
such release forms are provided, then VA 
should directly request these records 
from the medical providers.  All 
responses and/or evidence received should 
be associated with the claims file.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic examination.  Send the claims 
folder and a copy of this remand to the 
examiner for review.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder and the 
history noted in the Board's remand.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Based on a review of the medical 
history and testing, the examiner should 
provide answers to the following 
questions:

The examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) that any 
current left knee disability had its 
onset during active service or is related 
to any in-service disease or injury, 
including the in-service football 
accident in November 1959.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
should specifically address the 
conflicting medical histories reported in 
the contemporaneous treatment records, 
the VA examination of December 2003, and 
in the veteran's testimony before the 
Board in March 2005.  

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, then implement corrective 
procedures.  

4.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



